Title: To James Madison from William Duane, 1 December 1809
From: Duane, William
To: Madison, James


Sir,
Phila. 1. Decr. 1809
Every man owes to his country the best services of which he is capable; if in an upright zeal to fulfil this obligation, a man may overate the value of his conceptions, the intention to do good will at once excuse the attempt and apologize for whatever trouble he may give in communicating the result of his reflections.
In the present situation of the national affairs, and considering that the uniform policy of the belligerents is now irrevocably fixt, as well by fear and necessity on the part of Great Britain, as by interest and the pride of triumph on the other, that course which is best adapted to the interests and policy of the United States, tho’ it cannot be very well mistaken by men of sober minds, is not so easily pursued directly, as it would be were the attacks upon the nation open instead of insidious—or by other weapons than those of diplomacy and intrigue.
The country has not been more united on any occasion perhaps since the revolution, as on the present occasion; the attack on the Chesapeake, shook the influence of England to its foundations; and had Congress maintained the Embargo, and called forthe the Militia of Massachusetts only to enforce the laws; that influence could never have reared its crest; the Mission of Rose would have been a mission of temporary accommodation at least; and instead of the broken Engagements of Erskine, and the contumacious audacity of Jackson, we should now have had either the open commerce of the World or the applause and respect of mankind as our passport to the friendship of nations after a peace shall have been established.
It is now a matter of the first importance to consider how the nation can best act under the present aspect of human affairs. It is morally certain that a peace whenever it takes place will be followed by an establishment of some fixt rules of law, by which the nations who shall concur in them will be governed in their intercourse with each other; that some code analogous to the principles recognized in the writings of Barlow, Paine, Azuni, and more early asserted by the Armed Neutrality of 1780, tho’ not in so enlarged a sense; and that such nations as may either withhold their concurrence, or refuse to maintain them will be placed out of the law of civil society. The first question then is what course ought the United States to pursue in such circumstances?
This question however cannot be determined, until a previous enquiry is made, what can the U. S. do under such circumstances? After this is examined the path appears not to be incumbered with any serious difficulties; and even this question, can be met with perfect confidence and security, if the Representatives of the people do not again abandon the executive; or that the executive determines to support the laws of the land whenever they are established. It is not my intention to say that the Executive did not act with a discretion truly benignant, at the period when Massachusetts appeared to threaten a dissolution of the Union; but I am still convinced, that had the Militia of Masachusetts or only 5000 men been embodied that the government and laws of the Union would have triumphed, and that there neither would have been a life lost nor a factious collusion with the agents of England exhibited since.
What can we now do? This question involves others, and particularly this: are there any means by which the national sentiment can be concentrated so as to bid defiance to every movement or menace of faction. It is not necessary to my present purpose to enter into the discussion of any collateral questions, since my intention is to offer the suggestions of my mind on this point alone. If this point can be accomplished the choice of means and measures afterwards will not be uncertain. If what I conceive proper to be pursued should yet fall short of the extent of advantage which I anticipate, even then we should not in any case be in a worse situation than we are without doing any thing; and if I conceive right all that the most benevolent wishes or the most zealous virtue could desire would be attempted by us.
The policy of the government and the real happiness of the people, have concurred in rendering the nation adverse to the calamitous resort of war. The impossibility of raising large armies, as well as the unexaggerated danger of such establishments have the same operation; and the want of objects sufficiently contiguous to tempt enterprize, damps in a great degree the ardor of those whose military passions would be excited to a dangerous extent, were the temptations nearer at hand. It is impossible for this nation then to go to war, but when the whole people are united, when it is a sentiment of common danger or common resentment. Let me add another reason, the total want of a military system, or speaking largely of military ideas, incapacitates the U. S. from going to war by land.
Under all these difficulties if we were called upon for defence, the sense of danger would supercede the arrangements of policy; and the systems which we are now wholly destitute of, would (tho’ with a large purchase of blood) grow out of our dangers; we should as in the Revolution and as Peter the Great acquired his knowlege, learn to conquer by being often defeated. I conceive war may be avoided. The purpose of this address is to suggest my ideas of the means.
Having exhausted all the artifices of Diplomacy, the British government will be governed in her deportment to us, by the prospects which she may have in Europe. She will not abandon her policy of monopoly, unless perhaps for a temporary resting time, as at the peace of Amiens. If there should appear to be a prospect of stirring up another war on the continent, she would again go to war; or so soon as the French should have built a navy equal in number to her own, that moment or before it, war would be again renewed; and we should experience in a more tense tyranny the encrease of those oppressions, for which she has established the precedents within a few years. The Orders of Council ⟨and⟩ the proclamations of 1807 and 1808, would like the rule of 1756, be preached up as the established law of nations; and the leisure of a temporary peace would have quieted down those resentments which now prevail against her tyranny as those which prevailed in the revolution were extinguished by the strange revolution produced by the British Treaty.
It is a very common opinion that if all the nations of Europe were decidedly against England, she would be induced to make peace with us. Those who conceive such ideas, may perhaps know the English policy better than I do; but as I can form no judgment but by my own study and observation; by a residence of several years at the theatre on which they act; by a personal acquaintance with many of the most distinguished men of the age in that country; and by habits and pursuits, well adapted to investigate as well as to acquire a knowlege of their policy.
If the whole of the nations of Europe should, and I am persuaded they must, become hostile to English policy; I am satisfied by reflection, that England will not abate her policy towards the U. States; because as she exists by commerce only, and as we are in truth the most formidable rival in the commercial world; it would be her interest to interrupt if she could not destroy our prosperity; her policy would lead her to do that on a large scale which she has done on a small; she has encouraged the conflagration of our growing factories and would conflagrate our cities and towns; she would not suffer our ships to go to the continent without paying a transit or tribute duty[;] she would [not] suffer our ships to pursue even our accustomed commerce in time of peace; the same policy leads to annihilate our trade altogether; and it is not the want of inclination but of ability that prevents it.
Two all powerful motives impel the U. States to determine now and to satisfy the world of its policy. 1. The national Interests as they concern the body of the nation in their individual situation. 2 The national Interests in their relations with civilized nations. We are now called upon to preserve and to maintain both; and if we lose this time, we shall never again possess occasions so favorable to our fortunes and to the honor of the nation.
All these objects can be obtained in my opinion without war—by a measure founded on the principles of neutrality, as they were asserted in 1780, accompanied by a declaration of Retaliation, which should go to every thing but human life. To exemplify the method in which the government might proceed, I will take the liberty of specifying in a loose way, the particular course and the manner that seems to me best to be adopted in prosecuting the measures.
The outrage on the Chesapeake is in every respect marked by the atrocity of the design and the perpetration, by the contumatious carrying away, several, and hanging of one of the captives; by the unpunished impunity of the authors and perpetrators; and by the repeated insults & refusals of justice which have followed it.
A law of Congress might authorise reprisals, either in that special case, or which would be more decisive in all cases; the seizure of man for man, British subjects for American citizens, and the detention of the persons seized as hostages for the security and safe return of the persons taken unlawfully from on board any american ship. The principle to be extended to ships; ship for ship, dollar for dollar; and in failure of ships or merchandize, the retaliating principle to be extended to every other species of British property; dollar for dollar, together with expences.
The law of Congress recognizing these principles, might be issued with a public Declaration of the intentions of the United States, to be issued by the Executive; wherein the injuries sustained might be set forth, and the long forbearance exhibited; that even now the Govt. of the U States deprecates war, & the destruction of the lives of the unoffending citizens of any country for the offences committed by their rulers; that after repeated efforts had failed to obtain the restoration of the citizens of the U States, without any other effect than a renewal of insult; the Govert. was now disposed to take another recourse, to avoid if possible the greater calamities of war, by taking as hostages wherever found British subjects, in number equal to the number of persons taken from on board the Chesapeake, to the number killed, and to the number maimed; and that those hostages should be detained and put to employments suited to their capacities, and the surplus of whatever they might by their industry acquire to be applied to the support of the injured or the survivers of those who were killed maimed or taken away from on board the Chesapeake, until such time as the British Gover[n]ment should restore those now in their custody and remunerate as might be agreed upon the survivors of the murdered and injured.
The proceedings in the initiatory process of such a course of measures, point themselves out; and I only offer my conceptions because I do not wish to leave the subject incomplete. The minister of the U S. might make a formal demand of the persons, at the court of London, and signify the indisposition of the U S. to resort to an ancient usage that of taking hostages; or this might follow the first requisition; he might in the course of the correspondence, signify that the United States would in future take hostages and make levies on property to the full amount of all illegal captures or detentions made by any nation; and might still strongly and strenuously argue upon the humanity of such a course in preference to the shedding of the blood of the unoffending.
I persuade myself that this recourse would have all the important effects which I set out with assuming as necessary; and other effects equally important. The people of the U. S. would have reason to be proud of another step in national policy towards the avoidance and abolition of war; they would see in the act of taking hostages for the restoration of the captives, a regard to their own security in future; (a regard too little attended to hitherto either in the eye of policy or humanity); they would find the government humane and yet just; faithful to itself and yet more generous than other nations in sparing the blood of the innocent; with regard to foreign nations, it would make every people our friends, because the people of every country are the sufferers and the governors alone are those who do not suffer, our example would then be the touch stone of respect, and esteem would even take place of hostility in the bosom of the very nation that injured us; while the hostages we should have would assure us negociators in the very bosom of the hostile nation whose cries would be respected where our complaints of wrong have only provoked derision; and become the jest of profligate ministers and the topics of their midnight debauches.
There is one more point of view in which this project of retaliation and hostages may be taken. It may be said that it would produce an immediate declaration of war on the part of Great Britain. This would perhaps depend in the first instance on the mode in which the subject should be promulged; or on incidents over which we have no control. I am of opinion that she will yet make war upon us; and I am persuaded as well from the choice of their last Ambassador as well as from the correspondence of his style here with his style in Denmark, that he was interned as the touch stone by which the measure of our patience was to be tried before actual war was resorted to. In this last case then war would not be the Effect of our measure of benevolent policy, but of their intolerable envy and monopoly.
It would then remain to be enquired whether upon their making actual war, that is making war without landing an army or invading our territory, the policy of retaliation and hostages, would not still be a judicious one so long as they should refrain from outrage on our territory. Making war upon our ships at sea, our ships might be authorised to arm for defence; and a declaration to this Effect might be published.
Among the good effects of the retaliation by hostages, the country would soon be cleared of many detestable characters that are now lurking about our cities. Others whose disaffection contributes to sustain that hostility to the government so visible in our cities would be repressed by public opinion or by a sense of danger. The nation once roused by a measure so humane and yet decisive would not suffer the calumny that has been poured forth with impunity.
But the most important consideration in my view is the great probability that it would produce a great effect upon public sentiment in England and compel the administration to restore all our impressed Citizens and to refrain from their capture in future. Should any declaration be issued in such an event, it seems to me that it would be wise to establish the principle as a permanent one, that of taking hostages and sequestrating property in retaliation and declaring that such would be the policy of the U. S. at all times in preference to war.
Such sir are the ideas that present themselves to me, thrown together without reperusal or taking a copy, which my avocations do not admit me the leisure to do. I submit it to your liberality, and offer it as a testimony of my zeal and good intentions, whatever may be the degree of regard to which it is entitled. I am Sir Your Obed Sert
Wm Duane
